Citation Nr: 1521616	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to June 4, 2012 for the award of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted his desire for a Board hearing before a Veterans Law Judge at a local VA office.  However, in May 2014, the Veteran's representative submitted a letter indicating that the Veteran wished to withdraw his request for a Board hearing.  Thus, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).  


FINDING OF FACT

The Veteran first filed a claim for service connection for coronary artery disease on June 4, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 4, 2012, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues, to include the grant of effective dates.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for coronary artery disease was granted in October 2012 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, applications for VA benefits, and statements from the Veteran and his representative.  The Veteran has not indicated that there are any outstanding available records pertinent to the issue decided herein that VA should have obtained, and the Board is aware of none.  Thus, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  As the question at hand is not medical in nature, there is no need for a medical examination or opinion.  Thus, the Board is satisfied that no further development action is required.

II. Analysis

By an October 2012 rating decision, the Veteran was awarded service connection for coronary artery disease.  An effective date of June 4, 2012, was assigned for that award.  The Veteran disagrees with the effective date assigned.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court for Veteran's Claims (Court) has held that intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the Veteran's claim for service connection for coronary artery disease was received by the RO on June 4, 2012.  A review of the claims file does not reveal that the Veteran filed an application, either formal or informal, for VA compensation benefits for coronary artery disease prior to June 4, 2012.  The record is also negative for any evidence of any intent on the part of the Veteran to file a claim of service connection for coronary artery disease prior to his 2012 claim.  While it is true that the Veteran's VA treatment records indicate a diagnosis of mild non-obstructive coronary artery disease in March 2011, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).

Accordingly, because the record contains no evidence of an intent on the part of the Veteran to file a claim for VA disability compensation prior to June 4, 2012, an earlier effective date cannot be awarded based on the mere presence of a diagnosis in a medical record or mere assertion that the disability is service connected.  See Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.400.

In the alternative, the Veteran also argues that he is entitled to an earlier effective date because the award should be governed by Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014); Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. United States Veterans Administration, 494 F.3d. 846 (2007) (Nehmer IV).  

Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against VA alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had become effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include, among other persons, a Vietnam veteran who has a covered disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.; see also Garza v. Shinseki, 480 Fed.Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and has been diagnosed as having coronary artery disease.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" (i.e., ischemic heart disease) within the meaning of 38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease and compensation for the same covered disease was previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1) (2014).  If a claim for disability compensation for a covered herbicide disease "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose," except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  The regulation further provides that "[i]f the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(3).

In the instant case, the RO received the Veteran's claim for service connection for a "heart condition" on June 4, 2012.  The effective date of the regulation adding ischemic heart disease to the list of disease for which service connection may be presumptively awarded based on in-service exposure to herbicides herbicides is August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010) (codified at 38 C.F.R. § 3.309(e) (2013)).  Therefore, the claim does not meet the requirements of § 3.816(c)(1) or (c)(2), and subsequently, the effective date for service connection must be determined in accordance with 38 C.F.R. § 3.400.  As discussed above, the Board finds that under 38 C.F.R. § 3.400, the earliest date for which the Veteran is entitled to service connection is June 4, 2012-the date the claim was received.

The Veteran also argues that his claim for service connection for coronary artery disease should be inferred from a claim for service connection for hypertension, which he filed in 2009.  He argues that, because his treatment for hypertension led to his diagnosis of coronary artery disease, that should be the date of his actual service connection claim, and therefore, under 38 C.F.R. § 3.816(c)(2), he would be entitled to an effective date of February 2, 2009.  In support of this argument, the Veteran refers to VA Training Letter 10-04.  

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.  Upon review, the Board finds that this argument is inapposite in the present case.  

First, the Federal regulations which allow for service connection secondary to herbicide exposure explicitly exclude hypertension from the definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e), note 2.  Therefore, the Board cannot infer a claim for ischemic heart disease from a claim that clearly and explicitly sought service connection for hypertension alone.  Second, the Board notes that the Veteran's coronary artery disease was not diagnosed until March 2011, nearly two years after the Veteran's earlier claim for hypertension was denied by the RO, a decision that was not appealed.  Therefore, no claim for coronary artery disease can be inferred from that earlier claim, because no evidence that the Veteran suffered from that condition was associated with the Veteran's claims file during the pendency of that claim.  

Thus, the earliest claim for coronary artery disease was filed on June 4, 2012.  As discussed above, that date is also the earliest effective date for which service connection may be established.  


ORDER

Entitlement to an earlier effective date for the grant of service connection for coronary artery disease is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


